 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.1 Filed 03/17/21 Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN MICHIGAN


DOUGLAS NEAL,

       Plaintiff,
                                              Case No.
v.
                                              Hon.
AK STEEL CORPORATION,

       Defendant.


Batey Law Firm, PLLC
SCOTT P. BATEY (P54711)
Attorney for Plaintiff
30200 Telegraph Road, Suite 400
Bingham Farms, MI 48025
(248) 540-6800-telephone
(248) 540-6814-fax
sbatey@bateylaw.com

     PLAINTIFF’S FIRST AMENDED COMPLAINT AND JURY DEMAND

       NOW COMES, Plaintiff, Douglas Neal (hereinafter “Neal”), by and through

his attorneys Scott P. Batey and the Batey Law Firm, PLLC, and for his First

Amended Complaint against Defendant states as follows:

       1.     Plaintiff, Douglas Neal, is a resident of the City of Redford, County of

Wayne and State of Michigan.

       2.     Defendant, AK Steel Corporation (hereinafter “AK”) is a foreign

corporation whose resident address is located at 40600 Ann Arbor Rd., E., Suite
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.2 Filed 03/17/21 Page 2 of 19




201, Plymouth, Michigan 48170-4675 and whose resident agent in The

Corporation Company.

      3.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).

      4.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      5.     Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful racial discrimination/harassment and

retaliation in violation of 42 U.S.C. §1981, Title VII and the Michigan Elliott-

Larsen Civil Rights Act, MCLA §37.2101, et seq. which resulted in emotional and

economic damages to Plaintiff.

                          GENERAL ALLEGATIONS

      6.     Plaintiff incorporates by reference paragraphs 1 through 5 of the

Complaint as though fully set forth herein.

      7.     Plaintiff is an African-American male who began his employment

with Defendant, AK on June 19, 2000 and is currently employed as a Shipping

Receiver in the Basic Oxygen Furnace (BOF) department.

      8.     During his employment Plaintiff was subjected to a hostile work

environment and adverse employment action due to his race.




                                          2
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.3 Filed 03/17/21 Page 3 of 19




      9.     From approximately 2005 to 2016 Plaintiff was employed as a Senior

Operating Technician (SOT), pay level 5, in the Ladle Refining Management

Department (LRF).

      10.    In or about May 2016, Plaintiff was approached by someone from

Defendant, AK’s Labor Relations Department and was told that because he had

made a mistake in the steel fabrication process, he was now disqualified from the

SOT position, and that he was to be sent home without pay for seven days.

      11.    Plaintiff responded that he had not made the alleged mistake in the

fabrication process, and that he was still in the middle of working on the steel in

question (adding manganese, etc.) when the supervisor told him they were out of

time and they would have to ship that steel out despite its imperfections.

      12.    The Labor Relations Representative ignored Plaintiff’s explanation

regarding the faulty product and reiterated that he was now disqualified from the

SOT position. Plaintiff was then transferred to the position of crane operator.

      13.    At the same time, Plaintiff was aware of similarly situated Caucasian

SOTs who had in fact made the same mistake of which Plaintiff was accused, but

were given multiple chances while Plaintiff was removed after just one allegation.

      14.    Plaintiff filed a Grievance over the disqualification and demotion as

well as filing a complaint with the EEOC, Charge No. 471-2016-02626.




                                          3
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.4 Filed 03/17/21 Page 4 of 19




      15.    While the Grievance and EEOC Charge were pending Plaintiff

worked as a Crane Operator in the Caster Building.

      16.    During his time as a crane operator in the Caster Building, Plaintiff

experienced further mistreatment and discrimination.

      17.    Plaintiff’s Supervisor in the Caster Building became obsessed with

monitoring Plaintiff’s work, writing him up at every opportunity for transgressions

he did not commit.

      18.    On one occasion, Plaintiff was traversing with the crane and honked

the horn per Defendant, AK’s policy. At the time Plaintiff honked, his supervisor

was out of earshot. When he discovered Plaintiff traversing with the crane, he

wrote him up for failure to signal with is horn, despite Plaintiff having done so, and

having indicated so.

      19.    On other occasions, Plaintiff’s supervisor forced him to submit to

drug and alcohol urine screenings for allegedly bumping the crane into an object.

      20.    Plaintiff observed his Caucasian coworkers bump objects with the

crane, or fail to use the horn on the crane, in plain sight of the Supervisor, who

took no action against them, and did not force them to submit to drug and alcohol

urine screenings.




                                          4
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.5 Filed 03/17/21 Page 5 of 19




      21.     Plaintiff’s supervisor in the Caster Building also denied him access to

essential training on the operation of the crane, while providing immediate and

comprehensive training to Caucasian employees.

      22.     Finally, Plaintiff asked to be transferred out of the Caster Building, as

he could no longer tolerate any further discrimination and abuse from his

Supervisor.

      23.     Plaintiff was then transferred to the Banyard, and told to continue

working as a Crane Operator.

      24.     While working in the Banyard, Plaintiff was asked by multiple

Supervisors from the LRF department to come “lend them a hand.”

      25.     Plaintiff, at the request of the aforementioned Supervisors, began

spending most of his off-time, when he was not working in the Banyard, “lending a

hand” in the LRF department.

      26.     The work Plaintiff was doing in the LRF Department should have

come with an attendant pay raise to Pay Level 5, but instead Plaintiff was

underpaid for his time there at the lower rate of a Banyard employee.

      27.     While Plaintiff was working in the Banyard and unofficially working

in the LRF Department, Defendant, AK, held a meeting with Plaintiff regarding the

Grievance he filed.




                                           5
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.6 Filed 03/17/21 Page 6 of 19




      28.    At the meeting, Plaintiff was offered his old job back, but he declined

to take it because he was satisfied with the overtime work he was then performing,

despite the fact that he was still being underpaid for such work.

      29.    Also as a result of the overtime he was working he did not pursue his

EEOC claim.

      30.    In March of 2020, Plaintiff learned that his department in the Banyard

was being eliminated and that he would have to bid on another position.

      31.    Plaintiff asked that he be given the position of Outside Operator in the

LRF Department, but was told that had been disqualified for that position, despite

having performed that position unofficially for the last three years.

      32.    Plaintiff argued that not only was his disqualification baseless, but

that he had been disqualified from the position of SOT, not Outside Operator.

Nevertheless, Defendant denied Plaintiff the position, and transferred him to the

role of Shipping Receiver.

      33.    Following the shuttering of Plaintiff’s department in the Banyard,

Plaintiff and other African-American employees were transferred to other positions

where their pay was cut substantially.

      34.    At the same time Plaintiff and other African-American employees

were being transferred to lower paying jobs, Defendant was placing similarly




                                          6
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.7 Filed 03/17/21 Page 7 of 19




situated Caucasian employees, who had been disqualified from their old positions

into their old positions, or into new positions as Outside Operators.

          35.   During the time period in question, Defendant, AK was Plaintiff’s

employer and Plaintiff was its employee within the meaning of the Title VII, 42

U.S.C. §1981 and the Michigan Elliott-Larsen Civil Rights Act, MCLA §37.2101,

et seq.

          36.   Defendant is responsible for all acts committed by its agents,

representatives and employees within the scope of their employment.

          37.   Defendants, through their agents, representatives and employees, were

predisposed to harass, discriminate and retaliate against Plaintiff on the basis of his

race and acted in accordance with that predisposition.

          38.   Defendant’s actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

          39.   On or about January 13, 2021 the EEOC issued a Right to Sue letter

permitting Plaintiff to file a claim for race discrimination and retaliation pursuant

to the Civil Rights Act of 1964.

                        COUNT I
 RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII OF CIVIL
                   RIGHTS ACT OF 1964

          40.   Plaintiff incorporates by reference paragraphs 1 through 39 of the

                Complaint as


                                            7
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.8 Filed 03/17/21 Page 8 of 19




though fully set forth herein.

      41.    Plaintiff belongs to a protected class as an African American.

      42.    Plaintiff was subjected to unwelcome communication and conduct due

to his race, including but not limited to:

                 a) Being treated more harshly by members of management
                    of the Defendant, AK;

                 b) Being denied training by members of management of the
                    Defendant, AK;

                 c) Being harassed and hounded by his supervisor
                    disproportionately compared to similarly situated
                    Caucasian employees, and;

                 d) Being placed into worse and lower paying positions than
                    similarly situated Caucasian employees

      43.    The unwelcome conduct and communication was intended to and did

substantially interfere with Plaintiff’s employment and created an intimidating,

hostile, or offensive work environment.

      44.    Pursuant to Title VII of Civil Rights Acts of 1964, Plaintiff was

guaranteed the right to be free from discriminatory treatment and harassment

and/or retaliation from his employer based upon his race.

      45.    Plaintiff’s race was a factor in Defendants’ actions, treatment, conduct

and attitude towards Plaintiff.

      46.    Defendant is Plaintiff’s employer within the meaning of Title VII of

Civil Rights Acts of 1964.
                                             8
  Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.9 Filed 03/17/21 Page 9 of 19




       47.     Plaintiff was subjected to repeated and continuous discriminatory

treatment based upon his race by Defendant, their employees, representatives and

agents including to being subjected to adverse employment action to the point

where he was required to work in a hostile work environment and suspended

without pay.

       48.     Plaintiff is entitled to exemplary and compensatory damages pursuant

to Title VII of Civil Rights Acts of 1964 as a result of each and every violation of

the act, including costs and reasonable attorneys’ fees.

       49.     Defendant, their agents, employees and representatives created an

offensive and hostile work environment against Plaintiff as a direct result of

Plaintiff’s race by reason of the following acts and/or omissions:

                     a) Violating the laws against discrimination by engaging
                        in racial discrimination in the workplace;

                     b) Imposing discipline based on race;

                     c) Preventing Plaintiff from having full and fair
                        opportunities to advance in his position based upon
                        his race; and

                     d) Creating a hostile work environment for Plaintiff by
                        discriminating against him, harassing him, and
                        retaliating against him due to his race.

       50.     Defendant owed Plaintiff as an African-American employee, a duty to

adequately advise their employees, agents and representatives to refrain from

discriminating against employees.
                                          9
Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.10 Filed 03/17/21 Page 10 of 19




        51.    Defendant owed Plaintiff as an African-American, a duty to refrain

from discriminating against him, harassing him and treating him differently as a

direct result of his race.

        52.    Defendant breached and violated their duties owed to Plaintiff, by

reason of the following acts and/or omissions:

                  a. Failing to screen and place in supervisory positions,
                     persons who would be capable of being competent and
                     law abiding supervisors, and with particular reference to
                     enforcing laws against discrimination in the workplace;

                  b. Giving supervisory authority to persons who were known
                     to have propensities as would make them unfit to serve in
                     the capacity of supervisor over employees;

                  c. Failing to properly educate and train its employees and
                     supervisors, particularly with reference to the
                     unlawfulness of discrimination in the workplace; and

                  d. Failing to properly warn or advise its employees and
                     supervising personnel to refrain from discriminating
                     against employees.

        53.    As a direct and proximate result of the actions of Defendant, Plaintiff

was the subject of discriminatory conduct on the part of Defendant and their

agents, representatives and employees.

        54.    Because of the unlawful conduct of Defendant, their agents,

representatives and employees, and as a direct and proximate cause of such

conduct, Plaintiff has suffered damages including humiliation, embarrassment,

outrage, mental anguish and anxiety, emotional distress, loss of self-esteem, loss of
                                          10
Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.11 Filed 03/17/21 Page 11 of 19




earnings and other employment benefits, and a loss of capacity for the enjoyment

of life.

       WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $25,000.00, plus exemplary damages,

together with costs, interest, attorney fees and any other relief this Honorable Court

deems appropriate

                        COUNT II
RACIAL DISCRIMINATION AND HARASSMENT IN VIOLATION OF 42
                       U.S.C. §1981

       55.     Plaintiff incorporates by reference paragraphs 1 through 54 of the

Complaint as though fully set forth herein.

       56.     Plaintiff belongs to a protected class as an African American.

       57.     Plaintiff was subjected to unwelcome communication and conduct due

to his race.

       58.     The racially charged conduct towards Plaintiff was unwelcome.

       59.     Defendant’s conduct was intentional and motivated by Plaintiff’s race

as an African-American.

       60.     The conduct was so severe and/or pervasive that a reasonable person

in Plaintiff’s position would find Plaintiff’s work environment to be hostile and/or

abusive.




                                          11
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.12 Filed 03/17/21 Page 12 of 19




        61.   Plaintiff believed his work environment to hostile and abusive as a

 direct result of Defendant’s conduct.

        62.   Plaintiff suffered adverse tangible employment actions as a result of

 the hostile work environment.

        63.   The ongoing and continuing unwelcome conduct and communication

was intended to and did substantially interfere with Plaintiff’s employment and/or

created an intimidating, hostile, or offensive work environment for Plaintiff.

        64.   Pursuant to 42 U.S.C. §1981 Plaintiff was guaranteed the right to be

free from discriminatory treatment and harassment and/or retaliation, including

suspension from his employer and/or supervisors based upon his race.

        65.   Plaintiff’s race was a factor in Defendant’s decisions, actions,

treatment, conduct and attitude towards Plaintiff.

        66.   Plaintiff was subjected to repeated and continuous discriminatory

treatment, up to and including suspension based upon his race by Defendant, to the

point where his status as an employee has been detrimentally affected by Defendant

and Plaintiff has been subjected to work in a hostile work environment.

        67.   Plaintiff is entitled to punitive, exemplary and compensatory damages

pursuant to 42 U.S.C. §1981 as a result of each and every violation of the act,

including costs and reasonable attorneys’ fees.




                                          12
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.13 Filed 03/17/21 Page 13 of 19




        68.   Because of the unlawful conduct of Defendant, their agents,

representatives and employees, and as a direct and proximate cause of such

conduct, Plaintiff has suffered damages including humiliation, embarrassment,

outrage, mental anguish and anxiety, emotional distress, loss of self-esteem, loss of

earnings and other employment benefits, and a loss of capacity for the enjoyment of

life.

        WHEREFORE, Plaintiff respectfully requests judgment in his favor and

 against Defendant in an amount in excess of $75,000.00, together with costs,

 interest, and attorney fees and any other relief this Honorable Court deems

 appropriate and just.

                        COUNT III
  RACIAL DISCRIMINATION AND HARASSMENT IN VIOLATION OF
  MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCLA 37.2201, et
                           seq

        69.   Plaintiff incorporates by reference paragraphs 1 through 68 of the

Complaint as though fully set forth herein.

        70.   Plaintiff belongs to a protected class as an African American.

        71.   Plaintiff was subjected to unwelcome communication and conduct.

        72.   The ongoing and continuing unwelcome conduct and communication

was intended to and did substantially interfere with Plaintiff’s employment and/or

created an intimidating, hostile, or offensive work environment for Plaintiff and

Plaintiff was ultimately suspended due to his race.
                                         13
  Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.14 Filed 03/17/21 Page 14 of 19




         73.   Pursuant to Michigan Elliott-Larsen Civil Rights Act, MCLA

 37.2201, et seq. Plaintiff was guaranteed the right to be free from discriminatory

 treatment and harassment and/or retaliation, including suspension from his

 employer and/or supervisors based upon his race.

         74.   Plaintiff’s race was a factor in Defendant’s decisions, actions,

 treatment, conduct and attitude towards Plaintiff.

         75.   Plaintiff was subjected to repeated and continuous discriminatory

treatment, to the point where his status as an employee has been detrimentally

affected by Defendant and Plaintiff has been subjected to work in a hostile work

environment.

         76.    Plaintiff is entitled to exemplary and compensatory damages pursuant

to Michigan Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq. as a result of

each and every violation of the act, including costs and reasonable attorneys’ fees.

         77.   Defendants created an offensive and hostile work environment against

Plaintiff as a direct result of Plaintiff’s race by reason of the following acts and/or

omissions:

               a. Violating the laws against discrimination by engaging in racial
                  discrimination in the workplace;

               b. Imposing discipline based on race;

               c. Taking adverse employment action against Plaintiff based upon his

                  race;
                                           14
Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.15 Filed 03/17/21 Page 15 of 19




               d. Preventing Plaintiff from having full and fair opportunities to
                  advance in his position based upon his race; and

               e. Creating a hostile work environment for Plaintiff by discriminating
                  against him, harassing him, and retaliating against him due to his
                  race.

        78.    Defendants owed Plaintiff as an African-American employee, a duty

to refrain from discriminating against employees.

        79.    Defendants owed Plaintiff as an African-American, a duty to refrain

from discriminating against him, harassing him and treating him differently as a

direct result of his race.

        80.    Defendants breached and violated their duties owed to Plaintiff, by

reason of the following acts and/or omissions:

               a. Failing to screen and place in supervisory positions, persons who
                  would be capable of being competent and law abiding supervisors,
                  and with particular reference to enforcing laws against
                  discrimination in the workplace;

               b. Giving supervisory authority to persons who were known to have
                  propensities as would make them unfit to serve in the capacity of
                  supervisor over employees;

               c. Failing to properly educate and train its employees and
                  supervisors, particularly with reference to the unlawfulness of
                  discrimination in the workplace; and

               d. Failing to properly warn or advise its employees and supervising
                  personnel to refrain from discriminating against employees.

        81.    As a direct and proximate result of the actions of Defendants, Plaintiff

was the subject of discriminatory conduct on the part of Defendants.
                                           15
 Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.16 Filed 03/17/21 Page 16 of 19




         82.   Because of the unlawful conduct of Defendants, their agents,

representatives and employees, and as a direct and proximate cause of such

conduct, Plaintiff has suffered damages including humiliation, embarrassment,

outrage, mental anguish and anxiety, emotional distress, loss of self-esteem, loss of

earnings and other employment benefits, and a loss of capacity for the enjoyment of

life.

         WHEREFORE, Plaintiff respectfully requests judgment in his favor and

 against Defendant in an amount in excess of $75,000.00, together with costs,

 interest and attorney fees and any other relief this Honorable Court deems

 appropriate and just.

                                        COUNT IV
                                      RETALIATION

         83.   Plaintiff incorporates by reference paragraphs 1 through 82 of the

 Complaint as though fully set forth herein.

         84.   Pursuant to 42 U.S.C. 1981, §Title VII and the Michigan Elliott-

 Larsen Civil Rights Act, MCLA 37.2201, et seq, Plaintiff is guaranteed the right to

 be free from discrimination from his employer and/or supervisors based upon his

 race.

         85.   Plaintiff’s race was a factor in Defendant’s employment decisions.

         86.   Defendant was Plaintiff’s employer within the meaning of 42 U.S.C.

1981, Title VII and the Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq.
                                          16
Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.17 Filed 03/17/21 Page 17 of 19




       87.   During the course of his employment with Defendant, Plaintiff was

subjected to constant unwelcome racial discrimination creating a hostile work

environment by Defendant.

       88.   The racial discrimination created a hostile work environment and had

the purpose and/or effect of substantially interfering with Plaintiff's employment

and/or creating an intimidating, hostile, and offensive employment environment.

       89.   Plaintiff complained to upper management of Defendant that he was

being discriminated against due to his race and that he was being subjected to a

hostile work environment.

       90.   Defendant had actual and constructive notice that it was creating an

intimidating, hostile and offensive work environment for Plaintiff.

       91.   Despite having notice of the racial discrimination and conduct toward

Plaintiff, Defendant failed to take any remedial action, but instead took adverse

employment action against Plaintiff based upon his race and in retaliation for his

complaints of racial discrimination.

       92.   The racial discrimination and conduct by Defendant and Defendant’s

failure to take any remedial action violate 42 U.S.C. 1981, Title VII and the

Michigan Elliott- Larsen Civil Rights Act, MCL 37.2101 et seq.

       93.   As a proximate result of the Defendant’s retaliation of Plaintiff,

Plaintiff has sustained injuries including, but not limited to, physical pain and


                                         17
Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.18 Filed 03/17/21 Page 18 of 19




suffering, mental anguish, fright, shock, embarrassment, humiliation, mortification,

outrage, anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits and a loss of capacity for the enjoyment of life.

       WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendant in an amount in excess of $75,000.00, together with costs,

interest and attorney fees and any other relief this Honorable Court deems

appropriate and just.

                                       Respectfully submitted,

                                       BATEY LAW FIRM, PLLC

                                    By: /s/Scott P. Batey
                                      SCOTT P. BATEY (P54711)
                                      Attorney for Plaintiff
                                      30200 Telegraph Road, Suite 400
                                      Bingham Farms, Michigan 48025
                                      (248) 540-6800-telephone
                                      (248) 540-6814-fax
                                      sbatey@bateylaw.com

Dated: March 17, 2021




                                         18
Case 3:21-cv-10599-RHC-KGA ECF No. 1, PageID.19 Filed 03/17/21 Page 19 of 19




                         DEMAND FOR JURY TRIAL

      NOW COMES, Plaintiff, Douglas Neal, by and through his attorneys, Scott

P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issues allowed by law.

                                    Respectfully submitted,

                                    BATEY LAW FIRM, PLLC

                                  By: /s/Scott P. Batey
                                    SCOTT P. BATEY (P54711)
                                    Attorney for Plaintiff
                                    30200 Telegraph Road, Suite 400
                                    Bingham Farms, Michigan 48025
                                    (248) 540-6800-telephone
                                    (248) 540-6814-fax
                                    sbatey@bateylaw.com

Dated: March 17, 2021




                                      19
